 HORIZON AIR SERVICES243Horizon Air Services, Inc. and Christopher D.Heinz and Albert Solomon and InternationalAssociation of Machinists and Aerospace Work-ers, AFL-CIO. Cases 1-CA-21011, 1-CA-21031, and 1-CA-2114824 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 30 December 1983 Administrative LawJudge Robert W Leiner issued the attached deci-sion The Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions as modified and to adopt the recom-mended OrderThe judge found that a bargaining order is an ap-propriate remedy in this proceeding The Respond-ent contends that the judge's findings do not meetthe requirements for a bargaining order set forth bythe First Circuit Court of Appeals in NLRB vAmerican Spring Bed Mfg Co, 670 F 2d 1236(1982) In that case, the court asserted that to sup-port the issuance of a bargaining order, the Boardmust "articulate specific examples and precise rea-soning" for determining that the employer's unlaw-ful conduct so undermined the union's strength thata fair election would be unlikely, that the employ-er's conduct was likely to continue, and that tradi-tional remedies would be inadequate to ensure afair election We find no merit in the Respondent'scontention and hold that the judge properly con-cluded that a bargaining order is warranted hereAt the outset we note that the First Circuit's re-quirements are no different from those establishedby the Supreme Court in NLRB v Gissel PackingCo 2 There, the Court identified two categories ofcases in which the bargaining order would be ap-propriate The first involves "exceptional cases"marked by unfair labor practices which are so"outrageous" and "pervasive" that traditional rem-edies cannot erase their coercive effects with the1 The Respondent has excepted to some of the judge s credibility find'rigs The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 395 U S 575 (1969)result that a fair election is rendered impossibleThe second category involves "less extraordinarycases marked by less pervasive practices whichnonetheless still have the tendency to underminemajority strength and impede the election process-es" The Supreme Court stated that in the latter sit-uation a bargaining order should issue where theBoard finds that "the possibility of erasing the ef-fects of past practices and of ensuring a fair elec-tion (or a fair rerun) by the use of traditional reme-dies, though present, is slight and that employeesentiment once expressed through cards would, onbalance, be better protected by a bargainingorder" Id 613, 614-615In the case before us, the judge did not place theRespondent's conduct in either category becausehe determined that in any event a bargaining orderwas warranted We agree with the judge's ultimateconclusion that, here, employee sentiment, once ex-pressed through authorization cards, is better pro-tected by a bargaining order Thus, regardless ofwhether the Respondent's misconduct falls withinthe first category, it unquestionably comes withinthe second category of cases, and must be reme-died by a bargaining orderAs the judge found, the Respondent engaged innumerous unfair labor practices of the type whichthe Board has long held to be extremely coerciveThe Second Circuit Court of Appeals character-ized such conduct as "hallmark" violations andheld that "their presence will support the issuanceof a bargaining order unless some significant miti-gating circumstances exist" NLRB v JamaicaTowing, 632 F 2d 208 (1980) The court stated thatthese "hallmark" violations "include such employermisbehavior as the closing of plant or threats ofplant closure or loss of employment, the grant ofbenefits to employees, or the reassignment, demo-tion or discharge of union adherents in violation of• 8(a)(3) of the Act In such cases the seriousnessof the conduct, coupled with the fact that often itrepresents complete action as distinguished frommere statements, interrogations or promises, justi-fies a finding without extensive explication that it islikely to have a lasting inhibitive effect on a sub-stantial percentage of the work force" Id 212-213The Respondent's conduct, as the judge found,falls within the category of "hallmark" violationsBy 11 May 1983,3 just 2 days after employeesChristopher Heinz and Albert Solomon had suc-cessfully solicited union authorization cards, theemployees were apprised of the nature of the Re-spondent's opposition to union representation bythe conduct of President Joe Ryan Between 11a All subsequent dates are 1983272 NLRB No 33 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 13 May Ryan unlawfully interrogated five em-ployees concerning their union activities and issuedthreats to two employees that he would "close thedoors if the union came in." On 13 May, after con-firming his suspicions that Heinz and Solomonwere principal union adherents, Ryan discrimina-torily discharged Heinz. On 14 May Ryan unlaw-fully changed Solomon's duties and hours of workby reassigning him to guard duty with work hoursfrom 11 p.m. to 7 a.m. (Solomon routinely workedas a van driver from 8 a.m. to 5 p.m.) Thereafter,the Respondent actively sought to repulse theunion organizational thrust by, inter alia, imple-menting new working conditions for all warehouseemployees, granting overtime, changing workhours, and instituting the issuance of paystubs. TheRespondent also, on 18 May, threatened employeeSolomon with discharge by telling him that "whenthis is over, I will clean house." Finally, on 28 Maythe Respondent unlawfully discharged Solomon,falsely informing him that he was being terminatedbecause the Respondent was discontinuing thatportion of its business serviced by vans.It is clear that the Respondent's conduct struckat the very core of the employees' organizationalefforts since it involved virtually all of the "hall-mark" violations delineated by the Jamaica Towingcourt. The seriousness of the Respondent's conductis further underscored by the small size of the unitand the level of the management official involved.There were only 12 employees in the unit, and theRespondent's highest official, President Ryan, com-mitted all of the unfair labor practices at issue here.At least 6 of the 12 unit employees were direct tar-gets of Ryan's interrogations, threats, or adverseactions. The pervasiveness of the Respondent'sconduct is, therefore, specifically demonstrated.The effectiveness of this unlawful conduct is, as thejudge noted, also demonstrated on this record.When interrogated by Ryan after the discharge ofa principal union adherent, several employees, whohad earlier signed authorization cards, stated thatthey would support the Company. The responsesof these employees proves a principle long held bythe Board: the lingering effects of a respondent'sunfair labor practices will be particularly acutewhere, as here, the individual engaging in thethreats and other unlawful conduct is the owner ofthe business.4Nor can we discern any circumstances whichcould mitigate the seriousness of the misconducthere. The Respondent's conduct was not isolatedor engaged in by low-level supervisors. The Re-spondent's highest official made threats of plant4 Philadelphia Ambulance Service, 238 NLRB 1070, 1071 (1978)closure to groups of employees, discharged the twoknown principal union initiators, changed workingconditions in response to union activity, and inter-rogated employees individually and in groups,causing some employees who had previouslysigned union cards to express a change in loyalty.Taken individually, these acts are the type ofsevere coercion that the Board and the courts havefound to have lingering effects not readily dis-pelled. Viewed as a whole, particularly in the con-text of such a small unit of employees, the Re-spondent's misconduct is so severe that we, like thejudge, are compelled to find the possibility of eras-ing its effects and ensuring a fair election by theuse of traditional remedies is, at best, slight.Accordingly, we find, in agreement with thejudge, that by refusing to recognize and bargainwith the Union, on and after 14 June, while engag-ing in the above-mentioned unfair labor practices,the Respondent violated Section 8(a)(5) and (1) ofthe Act, and that the policies of the Act will bestbe effectuated by imposition of a bargaining orderto remedy the violations.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Horizon AirServices, Inc., Logan Airport, East Boston, Massa-chusetts, its officers, agents, successors, and assigns,shall take the action set forth in the Order.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. Theabove-consolidated matter was heard in Boston, Massa-chusetts, on September 26-28, 1983. The charge in Case1-CA-21011 was filed by Christopher D. Heinz, an indi-vidual (Heinz), on May 16 and served on Respondent,Horizon Air Services, Inc., on May 17, 1983. The chargein Case 1-CA-21031 was filed by Albert Solomon onMay 23, 1983, and served on May 24 with an amendedcharge filed and served on July 6, 1983. The charge inCase 1-CA-21148 was filed and served by InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO (the Union), on June 29, 1983. An order con-solidating cases and consolidated complaint, and noticeof hearing was issued by the Regional Director forRegion 1, on August 17, 1983, and duly served on Re-spondent. Thereafter, Respondent filed an answer to theconsolidated complaint wherein it admitted various alle-gations, denied others, and denied the commission of al-leged unfair labor practices. The consolidated complaintalleges that Respondent violated Section 8(a)(1), (3), and(5) of the Act, inter alia, in the unlawful discharge ofHeinz and Solomon, the commission of certain independ-ent violations of Section 8(a)(1) of the Act, and, in viola- HORIZON AIR SERVICES245tion of Section 8(a)(5), Respondent's unlawful refusal torecognize and bargain, on the Union's request, with theUnionAt the hearing, the General Counsel and Respondentwere represented by counsel who had full opportunity tocall and examine witnesses, introduce testimony andother evidence, to argue orally on the record, and tosubmit posthearing briefs At the conclusion at the re-ceipt of all evidence, the parties waived oral argumentand submitted timely briefs which have been duly con-sideredThe record also shows that on June 14, 1983, theUnion filed a petition for certification in a unit of Re-spondent's employees in Case 1-RC-17932 That petitionhas not been withdrawnOn the entire record, including the briefs, and on myobservation of the demeanor of the witnesses as they tes-tified, I make the followingFINDINGS OF FACTI THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admits, and I findthat at all material times, Respondent has been and is aMassachusetts corporation with a principal office andplace of business at Logan International Airport, Boston,Massachusetts, where it has been and is continuously en-gaged in the warehousing and forwarding of air freightIn the course of said business, Respondent annually per-forms services outside the Commonwealth of Massachu-setts valued in excess of $50,000 per annum and annuallypurchases goods at its Boston facility directly frompoints outside the Commonwealth of Massachusettsvalued in excess of $5000 Respondent admits and I findthat it has been, and is, engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActII THE UNION AS A LABOR ORGANIZATIONThe complaint alleges, Respondent admits and I find,that the Union at all material times, has been, and is, alabor organization within the meaning of Section 2(5) ofthe ActIII THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges, Respondent admits, and theevidence shows that Joseph Ryan, Respondent's soleshareholder and president, and Mary Tun111, its vicepresident-dispatcher are supervisors of Respondentwithin Section 2(11) of the Act There is no question thatthey are also Respondent's agents and are the two super-visors who, on a daily basis, manage Respondent's busi-nessFurther, during the course of the hearing, the partiesentered into the following stipulations (1) that Respond-ent has operated a van operation since May 26, 1983, (2)that notwithstanding Respondent's pleaded denial, thecomplaint's pleaded unit in which the Union requestedbargaining is a unit appropriate for bargaining within themeaning of Section 9(b) of the Act "All full-time andregular part-time warehousemen, drivers and warehouse-men-drivers employed by Respondent at its Logan Air-port, East Boston, Massachusetts location, but excludingall office clerical employees, professional employees,guards and supervisors as defined in the Act", (3) thatRespondent's weekly payroll period is from Thursdaythrough Wednesday of each week, (4) that as of Friday,May 15, 1983, the following 12 employees comprised theemployees in the appropriate bargaining unit as abovespecified Ron Bergeron, Michael Fazio, Michael Cutillo,John Everton, Albert Solomon, Robert Wiebold, JamesQuist, Tom Wessell, James Kirk, Christopher Heinz,John Barry, and James Barry, (5) that Respondent neverhad a permanent layoff for lack of work, (6) up to May19, 1983, Respondent had never issued any written warn-ings, (7) that a petition was filed by the Union on June14, 1983, with the National Labor Relations Board inCase 1-RC-17932 in the above unit, now admitted to beappropriate, (8) that by letter dated June 9, 1983, to Re-spondent, the Union requested recognition and bargain-ing on behalf of Respondent's employees in the aboveappropriate unit and Respondent did not respond to thisrequest which it received on June 14 by certified mail,(9) that since about the time of receipt of the above re-quest for recognition, Respondent has refused to bargainwith the Union, (10) that in 1983 employee Michael Cu-till• worked the following overtime hours per-week inthe weeks ending as follows week ending May 31, 11hours overtime, June 6, 13 hours overtime, June 14, 12hours overtime, June 21, 11-1/2 hours overtime, June 28,9 hours overtime, July 7, 10-1/2 hours overtime, July 18,10 hours overtime, July 12, 9-1/2 hours overtime, July26, 10-1/2 hours overtime, August 3, 11 hours overtime,August 9, 9 hours overtime, August 16, 6-1/2 hoursovertime, August 23, 7-1/2 hours overtime, August 29,10-1/2 hours overtime, and September 6, 10-1/2 hoursovertime It was further stipulated, that in the followingweeks earlier in 1983, Cutillo worked the followingovertime hours week ending March 14, 0 hours over-time, March 22, 4-1/2 hours overtime, March 29, 10-1/2hours overtime, April 5, 5-1/2 hours overtime, April 12,8 hours overtime, April 19, 8 hours overtime, April 26, 4hours overtime, May 3, 8-1/2 hours overtime, May 10, 5-1/2 hours overtime, May 17, 17-1/2 hours overtime, May24, 14-1/2 hours overtimeAs above noted, Respondent is in the air freightpickup and delivery business, operating a warehouse atits East Boston facility No labor organization has repre-sented any of Respondent's employees since it started op-erations sometime in January 1978 Respondent's oper-ations originally used vans to pick up and deliver freightAs Respondent gained further business, it commenced in-troducing "straight job" trucks and about the presenttime, it has reduced its van operations and increased itsuse of trucks, adding a tractor-trailer truck In its pickupand delivery business at Logan Airport, Respondent'semployees deal on a daily basis with the freight employ-ees of the national and international airlines, includingSwiss Airlines The evidence showed that Respondenthas continued the regular operation of one to two vansat all material times in the pickup and delivery of freight 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Union Activities among Respondent's Employeesand Ryan's ResponseAlbert Solomon was hired as a van driver in February1983, and discharged on May 26, 1983. After Solomonwas employed, Respondent hired Michael Cutillo, also aregular van driver and a warehouseman. The evidencealso showed that Tom Wessell, though principally awarehouseman, also drives a van at the airport forpickup and delivery purposes. There was no dispute thatCutillo had less seniority than Solomon and, pursuant tothe stipulation, continued to drive a Respondent vanafter Solomon was discharged on May 26.On Friday, May 6, 1983, Solomon had his first contactwith the Union and thereafter, together with Union Rep-resentative Celona and co-employee Christopher Heinz,met with the Union on Monday, May 9, about 7 a.m. ina coffeeshop near the airport. At the coffeeshop, theunion representative gave them blank union membershipapplication cards, explained the methods of soliciting em-ployees into membership, and Heinz and Solomon divid-ed up the blank cards. The union agent instructed Heinzand Solomon to place the signed cards in an envelopeprovided by the Union and send the cards to the Unionas fast as possible. On May 9, Solomon signed his owncard and gave a card to Cutillo who signed it and re-turned it that day On the next day, May 10, Solomongave a card to employee James R. Quist who signed andreturned the card that same day.' Notwithstanding thatSolomon distributed only two cards and signed his own,he acquired a total of seven (7) signed cards. He re-ceived signed cards from Quist and Cutillo and alsofrom. Heinz, a card distributor, signed on May 9; Mi-chael Fazio signed on May 9; James Kirk signed on May10; and Tom Wessell signed on May 9. Solomon sent allseven signed cards to the Union during the week of May9.On May 10 (Tuesday), President Ryan telephonedLeonard Torto, a former employee, at Torto's workplace at Swiss Airlines, also at Logan Airport. Torto hadbeen employed by Respondent for 4 years as a driver inthe period January 1980 through March 1983 when heleft for employment by Swiss Air Cargo. In gaining thisSwiss Air Cargo job, he asked Ryan to give him a rec-ommendation and Ryan did so. Regardless of any con-trary suggestions by President Ryan at the trial, Torto's1 The IAM card, which Respondent concedes to be unambiguous (R.Br, p 5), reads as followsYES, I WANT THE IAMI, the undersigned, an employee of(Company)hereby authorize the International Association of Machinists andAerospace workers (IAM) to act as my collective bargaining agentwith the company for wages, hours and working conditionsNAME (print)DATEADDRESS (pnnt)CITYSTATEZIPDEPTSHIFTPHONEClassificationSIGN HERE XNOTE This authorization to be SIGNED and DATED in EM-PLOYEE'S OWN HANDWRITING YOUR RIGHT TO SIGNTHIS CARD IS PROTECTED BY FEDERAL LAWdemeanor and testimony clearly showed Torto to befriendly to Ryan, especially in view of Ryan's recom-mendation which, according to Torto, helped him get abetter job at Swiss Air Cargo when he left Respondent.Respondent's drivers pick up and deliver at Swiss AirCargo.When Ryan telephoned Torto on May 10, Torto wasnot there but he found a message showing that Ryan hadcalled him. Torto then returned the call but was unableto reach Ryan between May 10 and 12. Ryan testified hetelephoned Torto to see how he was getting along atSwiss Air Cargo and to discover whether there were any"grumblings" or unhappiness among his employees andthe nature of such grumblings or unhappiness. He specifi-cally denied any knowledge of union activities at thattime among his employees and denied that his telephonecall had anything to do with his employees' union activi-ties.At any rate, on the morning of Friday, May 13, 1983,Ryan again telephoned Torto at Swiss Cargo. Ryanasked if Torto had heard any grumbling among Re-spondent's employees who, from time to time, madepickups and deliveries at Swiss Air Cargo Torto toldRyan that there was always "grumbling" among employ-ees including Respondent's employees. Torto testified(and Ryan specifically denied) that Ryan then asked himwhether Torto had heard anything of union activitiesamong Respondent's employees (Tr. 129-130). Tortotold Ryan that he was busy and could not talk with himbut would meet him at Torto's lunch break later thatday.2About noon on Friday, May 13, Torto, as promised,visited Ryan at Respondent's facility at lunch time.Torto told Ryan that these fellows that were "planning2 As I observed and compared Ryan and the General Counsel's wit-nesses, Ryan's testimony, from the beginning, demonstrated evasivenessin answering questions Thereafter, this evasiveness turned Into an inabil-ity to define terms used by Ryan in his own testimony in describing hisemployees For instance, he described Heinz as "disruptive" and his defi-nition of "disruptive" finally related only to criticism of Respondent'svice president, Mary Tunlli With regard to Solomon, he used expres-sions like "violent" and "disruptive" and at first was unable to describewhat he meant by those terms and then said that he took action againstSolomon because he feared for Solomon's physical safety wherein he alsoadmitted that there had been no threats from any employees or elsewhereagainst Solomon's physical safety Thereafter, It appeared that Ryan's tes-timony contradicted the testimony of employees then currently employedby Respondent on the most particular and significant matter, i e, discus-sions and threats relating to employees engaging in union activities Onthe basis of Georgia Rug Mill, 131 NLRB 1304-1305 fn 1 (1961), Iwould, under the circumstances present in this case, credit the employeeswhere Ryan contradicted them concerning Ryan's statements and threatsconcerning the employees engaging in union activities Apart from this, Iwould credit Leonard Torto's testimony, the testimony of a witness withno apparent interest, over Ryan's contrary testimony, in that Torto was awitness personally friendly to Ryan notwithstanding that Ryan tned toexplain away and water down Torto's show of gratitude Ryan was Re-spondent's sole witness In short, I do not credit Ryan's testimony and hisvarious explanations for conduct where they contradict the testimony ofother witnesses, especially Torto and the employees who were called bythe General Counsel to testify concerning Ryan's various acts of interro-gation and threats. Their mutually corroborative testimony also, in part,corroborated Heinz' and Solomon's testimony Consistent with this con-clusion, I generally credit the testimony of the alleged discnminateesHeinz and Solomon, where it conflicts with Ryan's Their demeanor andtestimony Impressed me favorably. HORIZON AIR SERVICES247this activity" were former coworkers and friends andthat anything they told him in privacy he would not di-vulge (Tr 130-131) While Ryan did not seek to havehim divulge any information, I conclude that Torto's ref-erence to "planning this activity" was understood byRyan to mean union activity When Ryan asked himwhat the employees were complaining about and whatimprovements could be made in the terms and conditionsof employment, Torto told him that the employees werecomplaining about their "paystubs" and about the failureto pay them for hours worked 3 Nothing further wassaid overtly regarding unionsTorto also testified that van operations were an impor-tant part of Respondent's overall operation in the entireperiod through March 1983 when he last worked there,that truckdnvers drove vans and van drivers drovetrucks on occasion, and that at no time in his employ-ment through March 1983, did Ryan or Mary Turin'ever promise to issue paystubs which would show hoursworked and terms of payment Torto also recalled that inspite of at least one heated discussion with Ryan in late1982, Ryan never disciplined him or anybody else forany conversations with, or complaints to, Ryan In addi-tion, he had never heard of Respondent giving writtenwarnings for any misconductIn cross-examination, Torto testified that, prior to thisluncheon conversation, paystubs were not discussed withRyan although the proper payment of overtime was dis-cussed, and that at the end of this Friday, May 13 con-versation, Ryan said that there is "a cancer' in the Com-pany and he [Ryan] had to cut it out" (Tr 143) Ryan,though later called to the witness stand, did not denyTorto's testimony with regard to the existence of a"cancer" which had to be "cut out" by Ryan In the ab-sence of any contrary or other meaning, I find that Ryanwas referring to employee union activities as the"cancer " Lastly, Torto recalled that after the fall of1982, Ryan often expressed ,unhappiness with ChrisHeinz 4Ryan, like Torto, recalled that only one employee hadever been discharged by Respondent "for cause" AllenBagwell, a driver, was discharged for driving while in-toxicated with an improper license in 1982On Wednesday, May 11, 1983, the day after Ryan'sfirst phone call to Leonard Torto, and after the signingof the seven union cards by Respondent's employees,53 The evidence shows that prior to the period commencing May 16(ending with the pay date of Thursday, May 19) Respondent did notissue to its employees, along with paychecks, the paystubs showing thehours worked including overtime hours and the payment for such hours4 Ryan s conversation with Torto appears to demonstrate violation ofSec 8(a)(1) of the Act in interrogating Torto concerning union activityamong Respondent's employees and the threat to cut out the "cancerThat Torto, an employee of Swiss Air Cargo, was not an employee ofRespondent at the time of the coercive interrogation and threat is immaterial Brtnkman Southeast, 261 NLRB 204, 210 (1982) While the cornplaint allegation regarding Ryan's unlawful interrogations is not limitedto Respondent's employees, I need not rule on the interrogation of Tortosince other findings of coercive interrogation herein render it merely cumulative5 As will be noted hereafter, Respondent did not object to the receiptof these cards in evidence based on their authenticity but attacked thecards' weight" for purposes of their being counted towards a majorityin the unitRyan called employees into his private office immediate-ly upon their reporting for work at or about 8 a mWhile it is unknown what his 10-minute conversationwas with the first employee (Ron Bergeron) known to bein the office, as the second employee, John Everton, wasleaving the office, he told Christopher Heinz who wasabout to enter "Don't tell Joe [Ryan] I said anythingabout unions•tell him [only] what's wrong with thecompany"Ryan and Heinz were then alone in Ryan's privateoffice Ryan said that he did not know "why I'm talkingto you because you're not going to be here muchlonger" He then asked Heinz why the guys were"upset" Heinz answered that it was because the failureof Respondent to issue its employees' paystubs alongwith their paychecks, the length of driving that the em-ployees did, the failure of Respondent to pay them forthe 1-hour lunch period, and the incompetency or inad-equacy of Respondent's vice president, Mary Turilli, inplanning the drivers' runs Heinz told Ryan that the driv-ers often needlessly crossed each other's paths in makingpickups and deliveries Ryan, according to Heinz, thenasked Heinz "What do you think of unions?" Ryandenies asking the question I credit Heinz for the reasonsabove stated Heinz credibly answered that he did notlike the Teamsters Union Ryan then said "I've alwaysMaintained that the first time a union organizer showedup, I'd shut the doors and close the company I'm acrazy enough guy to do it and I'm stubborn enough todo that" Ryan denies making this remark I credit Heinzand reject Ryan's denial 6 Ryan then directed Heinz toreturn to work He did soB May 13 The Meeting with the Employees and theDischarge of Christopher HeinzAbout December 1982, Ryan called a meeting ofHeinz and Torto with regard to errors in warehousingfunctions It is undisputed that Heinz had nothing to dowith errors Torto and Heinz voiced objections and mis-givings with the way Ryan and Mary Tunlli were run-ning the business As a result, Ryan told them that al-though he would keep them employed until they foundother jobs, they both should start looking for work else-where In January through April, Ryan had discussionswith Heinz (Torto quit in March to work for Swiss AirCargo) concerning his progress in finding other work6 Ryan admitted to a past practice of speaking to employees in groupsrather than individually (as he did, as hereinafter noted on May 13), butstated that he spoke to four employees (Heinz, Everton, Bergeron, and afourth employee whose name he could not recall) on May 11 individually ' because 'he wanted to When it was pointed out to Ryan that thismight not constitute a sufficient explanation for his deviating from an admated past practice, Ryan said that he spoke to them individually because he wanted to determine if there were any problems, not unionproblems, among his employees This of course, is not a pertinent explanation in view of the fact that It not only deviated from past practices buton May 13, 1983, he met with employees as a group In any event, I donot credit Ryan s denial and find that he coercively interrogated Heinzconcerning Heinz' feelings about unions, violating Sec 8(a)(1) of the Act,and I also discredit the reason Ryan advanced for calling employees Intohis office individually rather than speaking to them as a group I also findthat he unlawfully threatened to close the doors and go out of business,again violating Sec 8(a)(1) of the Act 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDRyan recalled that in two meetings in February andApril 1983, Heinz repeatedly told him that Vice Presi-dent Mary Turin' was incompetent, did not know herjob and did not know how to deal with or treat the driv-ers. Ryan answered that he supported Mary Turi111 and ifanyone could not get along with her they should get an-other jobAlthough Ryan admits speaking to Heinz and threeother employees on May 11, untruthfully denying men-tioning the Union,7 denying a threat to close down inthe event that the Union appeared, denying tellingHeinz. "I don't know why I'm talking to you," but ad-mitting speaking to the employees about "problems"they were having, he testified that on the evening ofThursday, May 12, he told Vice President Mary Tun111to make up Heinz' paycheck on Friday morning, tellingher that he would discharge Heinz on Friday evening,May 13 (Tr. 409). He testified he told Mary Tun111 onThursday evening that he could no longer work withHeinz and that he had come to the conclusion to fireHeinz because Heinz had become "disruptive." Ryan, inthe face of direct inquiry, could not explain why, ifHeinz was "disruptive" and if the decision to terminatehim was based on Heinz' months' old, continued disrup-tive influence and his repeated questioning of Vice Presi-dent Mary Turilli's performance, he was not terminatedat an earlier opportunity at least at the end of the payperiod, Wednesday, May 11 (Respondent's pay periodruns from Thursday of each week to Wednesday withpayday being on Thursday) or why Heinz, indeed, wasterminated suddenly in mid-pay period. Nor could Ryanexplain why, if Heinz was "disruptive" he was permittedto work all day Friday, being discharged on Fridaynight. The most Ryan could say was he did not want to"cause disruption" (Tr. 415).Michael Fazio, a driver presently employed by Re-spondent, testified that sometime after 6 p.m. in theevening of May 13, 1983, on the same day that Christo-pher Heinz was discharged, but before the discharge,Ryan called him into Ryan's private office. He testifiedcredibly (I reject Ryan's denial of this testimony) thatRyan asked him if he knew anything of the Union,whether cards were being passed around and particularlywhether Heinz "had anything to do with it?" He alsoasked Fazio whether he had signed a union card and,when Fazio told him that he had, he not only askedFazio who else had signed union cards, but specificallywhether Heinz and Solomon "were the people instigat-ing the Union." On cross-examination, Fazio testifiedthat he told Ryan that he did not know who were the"instigators." Since he had received his union card fromAlbert Solomon through employee Tom Wessell and hadreturned the card to Solomon at a designated and agreedplace, it was clear that Fazio was falsely denying, toRyan, knowledge of who the union card distnbutors and"instigators" were. Fazio testified that his meeting with7 On May 10, as noted above, Ryan telephoned Torto to inquire, interalit', of "grumblings" among his employeesRyan lasted 10 to 15 minutes and that he could not leaveRyan's presence until Ryan finished questioning of him.8Fazio sat in Ryan's office while Ryan left to haveother employees come into the office. Later, with theemployees (Wessel, Kirk, Fazio, and Bergeron) in theoffice, he met with them as a group, sitting in Ryan's in-terior private office Heinz appeared in the outer officeRyan became very upset and left the inner office tospeak to Heinz. Fazio heard Ryan tell Heinz to "hurryup and put his paper work away and get out of theoffice." Ryan then admittedly returned to the groupmeeting and asked the assembled employees if they hadsigned union cards. Although Ryan had already spokento Bergeron, Tom Wessell was the only one who saidthat he had signed a card. Ryan already knew that Faziohad signed a card. Fazio credibly further testified thatRyan asked the group whether there was going to be anelection and whether the employees were "with me?"Ryan then said that he did not "want anyone coming inand telling him how to run his business; that he wouldnot stand for it." Ryan testified that he first learned thatcards had been passed around from employee Bergeronafter 7:30 p.m. on May 13. Ryan particularly testifiedthat he knew nothing about union activity among his em-ployees until the meeting of May 13, after he dischargedHeinz, when Bergeon told him that union cards werebeing circulated among unit employees. I do not creditRyan's testimony in this regardFazio further credibly testified, contrary to Ryan's fur-ther denial, that in the week following this Friday, May13 meeting, on Monday or Tuesday, May 16 or 17, Ryanasked him: "Can I count you on my side?" Fazio saidthat he told Ryan: "Yes." About the same time on May16 or 17, as Fazio was walking by Ryan's office, Ryanasked him again whether he could "count on" Fazio.Ryan was holding a sheet of paper with a list of nameson it concerning who had signed cards for the Union.Fazio saw him jotting names down and saw Ryan putFazio's name down on the list.Thus, it was about 7:30 p.m., May 13, when Heinz re-turned to Respondent's facility and, as Fazio testified,had a conversation with Ryan in the outer office whilethe other employees were in Ryan's inner office. Ryanhad already interrogated Fazio concerning Heinz andSolomon as union "instigators." Ryan left the inneroffice and approached Heinz in the outer office, sayingto him: "If you have anything to present to me and theseguys, you'd better do it now." Heinz answered: "I don'tknow what you mean. I have nothing to say to you"Ryan, very angry, then said to him: "You're finishedhere, Mister, its all over. . . . If you had a tenth of themoral fiber. . . ." Heinz said that Ryan stopped in mid-sentence at this point and said: "You'll never run thiscompany; I'll cut this company up into ribbons beforeyou'll get your hands on it." Ryan then handed Heinz anenvelope which Heinz thereafter discovered had 3weeks' severance pay in it.8 Ryan told him to take the8 Although Respondent's answer pleaded denials to the General Coun-sel's allegations of Independent 8(a)(1) violations, Respondent's brief doesnot address such Issues9 No explanation was offered why Heinz, discharged for misconduct asa "disruptive" employee, was tendered 3 weeks' severance pay HORIZON AIR SERVICES249envelope Heinz answered "Keep it" Ryan said "Youhave no moral integrity" Heinz answered "That's funnybecause for the last 9 months; you have been telling meexactly the opposite" Heinz then asked him why he wasbeing fired and Ryan answered "You'll get no informa-tion from me You can call my lawyer on Monday morn-ing" At this point, Ryan jotted down the telephonenumber of his lawyer and gave it to Heinz Heinz neverreceived a reason for his discharge At the hearing, how-ever, Respondent's attorney stated that Heinz was beingfired for "poor work performance" and for his "atti-tude" It was at this point, as Fazio testified, that Ryantold Heinz to finish up his paper work and to leaveHeinz testified, without contradiction, that Ryan nevercriticized Heinz' performance of his work in the last 6months of employment On the contrary, Heinz testified,again without contradiction, that on at least five occa-sions, Ryan told him, in conversations regarding Heinz'performance, that Heinz was not a "complainer" andwas doing his work very well Indeed, according toHeinz' credited testimony, Ryan told him this 3 to 4weeks before he was discharged Heinz testified thatwhen Ryan inquired of his problems on the job, he toldhim that Mary Turin' was incompetent but denied tellinghim that she should be fired or that a woman could notdo the jobRyan testified that after Heinz refused to come intothe inner office on Ryan's demand on the evening ofMay 13 (Ryan puts the time between 7 and 7 30 p m andtherefore after the time that Fazio credibly testified thatFazio had a private conference with Ryan, with Ryanasking if Heinz and Solomon were union instigators, inRyan's inner office (Tr 426-428)), Ryan handed Heinzan envelope and told him that he was discharged Ryansays he never told Heinz what was in the envelope anddenies asking Heinz whether he had anything to presentto the group Ryan recalls that after Heinz had left toput his paperwork away, he returned the envelope un-opened and put it on Ryan's desk Ryan could not recallwhether he said anything about moral fiber or askingHeinz asking him for a reason, in a written statement, forhis discharge Ryan specifically denied saying anythingabout Heinz getting his hands on the Company or Ryan'scutting the Company to ribbons before permitting Heinzto get his hands on it I credit Heinz' version of the dis-charge interview and do not credit Ryan's denials Whileit is true that Fazio, overhearing only some of the con-versation (Tr 436), did not fully corroborate Heinz, yetFazio describes Ryan's anger in discharging Heinz Inthe absence of another credible basis, I conclude that thesource of Ryan's otherwise unexplained anger was theunion animus described above in Heinz' credited testimo-ny Fazio's testimony, which I credit, also demonstratesthat Ryan coercively interrogated him in the privateoffice before, rather than after, discharging HeinzRespondent's defense, essentially, is that Ryan decidedto discharge Heinz as early as May 12, i e , before theseunlawful threats and interrogations of May 13 I do notcredit this defenseInsofar as Ryan telling Mary Tunlli to get Heinz' pay-checks made up on the evening of May 12, I do notcredit this testimony in view of the failure of Mary Tur-illi to appear as a witness to corroborate it or to identifythe discharge documents as having been the result of aMay 12 direction Even if Ryan's testimony on this pointwere credited, I would nevertheless infer that Ryanknew or suspected, prior to the May 13 interrogation ofFazio, that Heinz and Solomon were union "instigators"As above noted, Ryan denied that his May 10 phonecall to Leonard Torto had anything to do with his em-ployees union activities but only to question Torto as to(1) how he was getting along at Swiss Air and (2) any"problems" or "rumblings" among Respondent's driversRyan testified that Torto had told him only that his em-ployees were upset with regard to the failure to receivepaystubs and to be paid properly for overtime Lastly,Ryan testified that he kept no list of employees anddenied asking Fazio whether Fazio was "with him" andputting his name down on a list I credit Fazio and donot credit Ryan in this testimony Nor do I credit Ryanthat Torto was "mistaken" in his testimony that Ryan'sinquiry of May 13 concerned union activities among Re-spondent's employees Moreover, I find that Ryan's May10 phone call to Torto regarding "problems" or "grum-blings" among Respondent's drivers related to theirunion activitiesJames Kirk, like Fazio, a driver employed by Re-spondent at the time he gave his testimony, relunctantlycorroborated Fazio's testimony He recalled that whilehe was in Ryan's office with coemployees on theevening of May 13, between 6 and 8 p m, Ryan toldthem that he did not want a union, that it was not intheir best interest, that he did not want people tellinghim "how to run his business", and that "he'd close ifthe Union came in" Like Fazio, Kirk, contradictingRyan, testified that after the May 13 meeting, Ryanasked him if he were "on his side about this union" LikeFazio, Kirk told him "yes" Unlike Fazio, Kirk saw nosheet of paper with a list of names on itC Ryan's Explanation of the Discharge(1) Ryan testified and Respondent's counsel asserted,that he discharged Heinz because he was "disruptive" inthat he continually criticized Mary Turrilles perform-ance The second of two acts of criticism occurred inApril 1983 (Tr 402)Ryan testified that he discharged Heinz before hespoke to the four employees on May 13 when he askedthem if they had signed union cards He testified that hemade up his mind to discharge Heinz on May 11 and onthe evening of May 12 told Vice President Mary Tunllito make up Heinz' paycheck so that he could be dis-charged on the evening of May 13 As above noted,Mary Tunlli failed to testify, thus failing to corroborateany Ryan communication to her of his May 11 decisionto discharge Heinz on May 13 and also failing to cor-roborate Ryan's testimony that Ryan told her as early asthe evening of May 12 that he was going to dischargeHeinz on the evening of May 13 Thus, Ryan, allegedlyhaving decided on Wednesday, May 11, to dischargeHeinz, could not explain why he permitted this "disrup-tive" employee, Heinz, to work all day Thursday and allday Friday (May 12 and 13) nor why the discharge was 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot executed earlier or at least coextensive with -the endof the pay period on Wednesday, May 11, or why hegave him severance pay. Ryan admitted that Heinz andhe had an understanding that Heinz would remain as anemployee until he found another job and Heinz hadnever given a date for leaving Respondent or told Ryanthat he had found another job; nor did Ryan establish aterminal date for Heinz remaining as an employee. In ad-dition, Ryan admitted that it was possible that Heinz hadtold him that even if he found another job, he wouldwork part time for Respondent.(2)Ryan admitted that he did not give Heinz,a reasonfor his being discharged on the evening of May 13.When Ryan, on the witness stand, was asked why he didnot give him a reason (when counsel for Respondent hadalready stated that the reasons for Heinz' discharge wereHeinz' poor work performance and Heinz' "attitude"),Ryan responded: "I can't answer that."(3)With regard to his telephone conversation withLeonard Torto, Ryan testified that while he could notrecall when he had previously last phoned Torto, a "6thsense" caused him to 'call about grumblings among hisemployees. I do not believe that Ryan enjoyed occultpowers of perception and I regard such testimony as un-worthy of a serious man of affairs. Although Ryan testi-fied that this May 10 telephone call to Torto was to in-quire of Torto's progress as an employee at Swiss AirCargo, he testified that, when he actually spoke withTorto on the morning of May 13, he asked Torto if theemployees were grumbling. There was no mention inthat phone call of Torto's progress as an employee. Al-though Ryan's testimony repeatedly adverts to Heinz'questioning Mary Turilli's ability and competence andwhile this may well be a matter of Heinz' "bad attitude,"there is nothing in Ryan's testimony remotely supportingcounsel for Respondent's assertion that one of the rea-sons, apart from Heinz' "attitude," for Heinz' dischargewas Heinz' "poor work performance." Nothing in theevidence relates to any misdeed or lack of ability inHeinz' work On the contrary, Heinz' testimony, regard-ing consistent Ryan praise for Heinz' work, stands unre-futed.D. Implementation of Changed Working Conditionson and after Monday, May 16, 1983The complaint (par. 8(e)) alleges that on or about May16, 1983, Respondent implemented new working condi-tions by granting overtime to warehouse employees,changing work hours for the drivers and warehousemenand instituting paystubs.President Ryan admitted that effective May 16, show-ing up in the paychecks of May 19, Respondent institut-ed the practice of delivering to its employees along withtheir paychecks, paystubs showing their weekly pay,with the number of regular hours worked, the number ofovertime hours worked, and the pay therefore. Ryan fur-ther testified that this had never been done before andhad been implemented on May 16 because, on May 11,employee Everton told him, and on May 13, former em-ployee Leonard Torto told him, that the employees weregrumbling over their failure to receive paystubs and thefailure to show the overtime and the overtime pay.The credited testimony of Michael Fazio in this mattershows .that prior to Monday, May 16, employees re-ceived their paychecks showing only the gross amountof pay. The normal working hours for the drivers andwarehousemen were from 8 a.m. to 5 p.m. This is a 9-hour period including 1 hour for lunchtime. The employ-ees were paid for 8 hours of work for this 9-hour period.Commencing May 16, as reflected in the May 19 pay-check, the employees in fact were directed to work onlyfrom 8 a.m. to 4 p.m. rather than 5 p.m. The prior prac-tice was, for Respondent to pay overtime at apparentlystraight-time rates for work performed after 5 p.m. Com-mencing May 16, overtime was paid at the rate of time-and-a-half the regular rate, after 4 p.m Similarly, Mi-chael Cutillo testified that before May 16, overtime waspaid for hours worked after 5 p.m. and that, prior to thattime, the ninth hour of work, from 4 to 5 p m., was paidat the regular rate. Leonard Torto testified that, while hewas employed by Respondent, neither Ryan nor Turillihad ever promised to issue paystubs or show hours ofovertime to the employees. Torto further testified that, inthe past, the failure of Respondent to issue paystubs wasnot discussed between himself and Ryan but that theproblem of the failure of Respondent to pay for thelunchtime hour was discussed. It thus appears uncontra-dicted that commencing on May 16, the employees in theunit were' paid the same pay for 40 hours including thelunch hour that they had been paid for 45 hours thereto-fore. In addition, for the first time they were issued pays-tubs which paystubs showed the number of overtimehours and the payment for overtime. Lastly, commenc-ing May 16, 1983, the employees were paid for overtimecommencing after 4 p.m. rather than after 5 p.m.E. The Change in Working Hours of the WrittenWarning to, and the Discharge of Albert SolomonAs above noted, Solomon was employed from Febru-ary 1983 until his May 26 discharge. He was the seniorvan driver of the two steady van drivers employed byRespondent in this period. The other steady van driverwas Michael Cutillo. The other employee who drove avan from time to time was warehouseman Tom Wessell.It was Solomon who first contacted the Union on May6, and on Monday, May 9, together with Heinz, metwith union agents and received union membership appli-cation cards for distribution to the unit employees.Again, it was on May 9 and 10 that Solomon and Heinzdistributed union cards to 7 of Respondent's 12 unit em-ployees and thereafter sent the seven signed cards to theUnion. Also, it was on May 10 that Ryan first tele-phoned Leonard Torto about Respondent's employees"grumbling" and it was on May 11 that Ryan interrogat-ed Heinz concerning Heinz' knowledge of and sympathyfor a union. Lastly, it was on May 13 that Ryan, afterinterrogating Fazio with regard to union activitiesamong the employees and specifically questioning him onwhether Heinz and Solomon were the union "instiga-tors," discharged Heinz.On the next day, Saturday, May 14, Ryan telephonedSolomon at his home early in the morning but Solomonwas not available. When Solomon returned the call later HORIZON AIR SERVICES251in the morning, Ryan told him that he was giving Solo-mon new hours and a new job He was to be made aguard at the warehouse with hours from 11 p m to 7a m starting on the following Monday, May 16 WhenSolomon told him that Solomon had inconsistent respon-sibilities at home, Ryan answered "Tough" Ryan thenhung up I conclude that Respondent, having, as notedhereafter, unlawfully discharged employee Heinz on theevening of May 13, now sought to unlawfully isolateSolomon, the other union "instigator," on the next day,May 14On Monday, May 16, Solomon telephoned Ryan about8 30 a m (according to Ryan's instructions of May 14,Solomon was not supposed to work until that night at 11p m) and asked Ryan "May I please have my jobback?" Ryan said he would have to speak to his lawyer[sic] first At about 2 p m, Ryan telephoned Solomon,told him that he had spoken to his lawyer, and instructedSolomon to report to work at his old job the next day,Tuesday, with hours of 8 a m to 4 p m He told Solo-mon that there would be "no overtime, no nothing foryou" Prior to this time, Solomon had worked, and re-ceived pay for, overtime hours Solomon returned to hisregular job on Tuesday, May 17, working 8 a m to 4p m It is undisputed that Ryan paid Solomon for theentire prior day of Monday, May 16, notwithstandingthat Solomon did not work at all on that day No expla-nation, was offered for Ryan's change of mind on job as-signment or his payment of a day's pay for no work per-formedOn the next day, Wednesday, May 18, Solomon wassick and did not work He testified that, on several occa-sions, he tried to telephone to notify Respondent of hisillness and his inability to come to work but that hecould not reach Respondent because his telephone callswere met by busy signals While I credit Solomon's testi-mony that he attempted to telephone Respondent on sev-eral occasions, I do not credit his further testimony thathe had made a good-faith effort on that day to contactRespondent I do not believe, even crediting his testimo-ny, that he was so ill that he could not pick up the tele-phone after the busy signals and contact RespondentThe record is unclear as to whether or to what extentSolomon worked the next day, Thursday, May 19 Inany event, commencing May 20, when Solomon againreported to work, I credit his testimony that there was anoticeable cold chill in the office emmating from MaryTunlli Notwithstanding that he told Ryan that he triedto telephone him and could not get through, that morn-ing Mary Turilli typed up and Ryan presented to Solo-mon a written warning (G C Exh 8) for his failure tocontact Respondent because of illness on Wednesday,10 The wntten warning reads as followsMay 20, 1983TO Albert SolomonFROM Joseph RyanHorizon Air Services, Inc is now placing you on notice for not callmg in nor coming in on May 18, 1983 Each and every employee hasalways been required to call in if there is a problem with theircoming to work Therefore, if this happens in the future, immediatetermination will take placeYour cooperation in this matter would be appreciatedMay 18 Ryan asked him to sign the written notice andhe did so 10 With regard to this May 20 written warningto Solomon, Ryan admitted that there had never been awritten warning issued to any employee for any purposeprior to this time, that he had issued the written warningwith the advice, and at the direction, of his lawyer, andthat the reason that a written rather than a verbal warh-ing was issued was because Ryan was faced with new"parameters " Ryan testified that these "new parameters"included his being faced with union organization amonghis employeesWhen Solomon was in Ryan's office signing the writ-ten warning, Ryan told Solomon that he had "no futurein the company" and "when this is over, I will cleanhouse"Ryan told Solomon that he should go home and thatthere was no work for him on that day Solomonthanked him and left, first punching outWhen Solomon next reported for work on Monday,May 23, Ryan told him that there was no work for himand that he should go home Solomon punched out Thesame thing happened the next day, on May 24, whenRyan told him to go home and that there was no workfor him There is no dispute that Ryan told him on eachoccasion that he would be paid for the full day but thatthere was no work for him and that he should go homeRyan admitted, however, that on each such day, therewas work for Solomon Indeed, the evidence shows, ac-cording to Michael Cutillo's credited testimony, that Cu-tillo performed the van driver work that Solomon wouldhave performed had he been permitted to workOn May 23 or 24 when Solomon reported for work inthe morning, after he had loaded his truck and executedhis paperwork, Mary Turilli threw his pickup list and apen on the floor forcing Solomon to pick them up Sheslammed the door as she was leaving Solomon yelledafter her Ryan then called Solomon to his office andwas yelling at Solomon for his yelling at Turilli andgiving her a "hard time" Solomon testified credibly thathe told Ryan three times in the office to get Mary Turilli"off my back" Ryan said "No" It is undisputed thatSolomon then told Ryan that if he did not get Mary Tur-illi off his back he would go to the Union and filecharges of harassment for Respondent's misconductRyan told him to do what he had to do Solomon thendrove to the nearby union office and explained the situa-tion to the union agents who told him to return to workWhen he returned to work at 9 30 a m, his truck hadbeen driven off by another employee and Ryan told himthat there was no work for him As with the previousdays when Ryan had told him to go home, Ryan toldhim that he would be paid for the full day His paycheckshows that he was paid for the full dayOn Wednesday, May 25, when Solomon reported forwork, Ryan again told him that there was no work forhim and as Solomon was punching out, Ryan told him" The consolidated complaint alleges (par 8(1)) that on or about May23, 1983, Ryan told its employees "there was no chance of you workinghere when this is over and when it is over, I am going to clean house"The complaint alleges that this constitutes a violation of Sec 8(a)(I) ofthe Act 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he should not "bother coming in until this is over"Ryan told him that he would pay him for his time Solo-mon then punched out and went homeOn Saturday, May 28, Solomon received a letter fromRespondent dated May 26, 1983Dear Mr SolomonAfter much consideration, we have made the deci-sion to phase out that portion of our business serv-iced by the vans It has become apparent to us overa period of time that our business is going in a di-rection away from the use of vans Consequently,your services will no longer be neededYour cooperation in returning your company uni-forms as soon as possible would be greatly appreci-atedF Respondent's Explanation for its Conduct withRegard to Albert SolomonAs above noted, it was stipulated that Respondent hascontinued its van operation since May 26, 1983, notwith-standing Ryan's above letter to Solomon Indeed, the un-contradicted and credited testimony of van driver Mi-chael Cutillo is that the van operation, at all times sincehis employment commencing March 1983, has notchanged, that at the time of the hearing, Respondent wasoperating one van on a regular basis with several drivers,that Solomon's work was still being done and that he,Cutillo, was doing Solomon's work Indeed, over the1983 summer, an additional part-time summer van driverhad been hired He noted that Solomon was more seniorin employment than himself Thus, it is clear that, con-trary to Respondent's written explanation of why it dis-charged Solomon (phasing out the use of vans) the evi-dence shows that several persons continue to drive Re-spondent's van Respondent therefore offered a falsereason for discharging Solomon, its most senior vandriver Further, Ryan testified that when Solomon, onMay 20 signed the written warning, Ryan admittedlytold him "I want no more problems and no more trou-ble from you" At the hearing, Ryan, for the first time,stated that what he meant by this was that Solomon's"personal safety" was part of the "problem " Finally, indiscussing the discharge, Ryan said that he dischargedSolomon because he was phasing out the van operationanyway and he felt alarmed for Solomon's "safety" Hetestified that he thought Solomon would be "better offoutside the company"Contrary to Cutillo's testimony, Ryan testified that Re-spondent still had two vans and that it was Solomon's"volatility" around the other employees that caused himto be "not well liked" It was this joint problem of Solo-mon not being well liked and his "volatility" that causedhim to be not only discharged but, on May 14, causedRyan to attempt to segregate Solomon from the otheremployees Indeed, on cross-examination, Ryan said thathe was afraid for Solomon's safety and therefore as-signed him on May 14 to work a shift from 11 p m to 7a m alone in the warehouse In explanation of Ryan'sfear for Solomon's safety, he testified that employeesBergeron and Everton did not like Solomon becausethey told him, in discussions on the evening of May 13,that Solomon was "a new boy on the block" and "hadtoo much to say" Ryan admitted that he had neverheard any employee, or anyone else, make any statementconcerning a physical threat to Solomon Nor did Ryanexplain why, after contacting his lawyer, he permittedSolomon to return to his former job Ryan further ex-plained that on each occasion that he sent Solomonhome, it was Ryan's fear for Solomon's physical safetythat caused him to do this just as it had been Ryan's fearof Solomon's physical safety that led him to assign Solo-mon to a warehouse job, working alone, from 11 p m to7 a m Finally, Ryan again testified that he dischargedSolomon because of his "volatility" and because he wasa "divisive factor" Solomon's being a "divisive factor"stemmed from his not being well liked by employees andMary Turilli and fears for Solomon's physical safetyG The Alleged Violation of Section 8(a)(5) of the ActThe complaint alleges and, at the hearing, Respondentstipulated that the unit alleged in the complaint was aunit appropriate for bargaining within the meaning ofSection 9(b) of the ActThe complaint (par 13) also alleges that on or aboutMay 11, 1983, a majority of the employees of Respond-ent in the appropriate unit designated or selected theUnion as their representative for the purpose of collec-tive bargaining with RespondentIn view of the stipulation that at all material times, andparticularly as of May 13, 1983, there were 12 namedemployees12 in the unit, and there being proof that onMay 9 and 10, 7 of the named employees signed "single-purpose" union cards designating the Union as their bar-gaining representative, it is clear that the allegation ofparagraph 13 was prima facie provenIt was also stipulated that, by letter of June 9, 1983,the Union requested Respondent to bargain in the afore-said unit and that Respondent, commencing with theJune 14 receipt of the letter requesting bargaining, hasconsistently refused to bargainThere remains at issue the question of whether, pursu-ant to the 7 employees out of 12 (a majority) havingsigned cards designating the Union as their majority rep-resentative, and in the absence of an election, the Unionis the "exclusive representative of all the employees insaid unit for the purpose of collective bargaining" withinthe meaning of the allegations in paragraph 14 of theconsolidated complaint and of Section 9(a) of the ActIn this regard, Respondent argues that, notwithstand-ing that a majority of employees in the unit signed theabove "single-purpose" cards (no mention of an electionappears on the face thereof)," the Union should not befound to be the majority representative because the em-ployees signed the cards on the misleading assertion thatthe execution of the cards would lead to a Board-con-ducted election and that the intent of the signers, there-" Ron Bergeron, Michael Cutillo, Albert Solomon, James Quist,James Kirk, John Barry, Michael Fazio, John Everton, Robert Wiebold,Tom Wessell, Christopher Heinz, and James Barry13 The card signer "authorize[s] the [Union] to act as my collectivebargaining agent" (G C Exhs 3-7 and 10 and II) HORIZON AIR SERVICES253fore, was not the designation of the Union as their bar-gaining representativeFurther, Respondent argues that on the date of thedemand for recognition by the Union, certainly no earli-er than June 9, and more appropriately June 14 (the dateof the receipt by Respondent of the Union's June 9 re-quest for bargaining), both Solomon and Heinz had beenlawfully discharged and therefore on the date of demandfor recognition only 5 of 10 remaining employees in theunit had signed cards and therefore the Union did notrepresent a majority It is clear that, if both Solomon andHeinz were lawfully discharged, the Union would nothave a majority of employees designating the Union inthe unit Assuming all cards demonstrate union designa-tion, then if one of the two employees were unlawfullydischarged, there would be 6 employees who signedcards of 11 remaining in the unit and thus a majorityFor this purpose, there is no question that the Board ruleis that for majority purposes, an unlawfully dischargedemployee remains a unit employee to be counted for pur-poses of determining whether there was a union majorityas of the time of the demand Dutch Boy, Inc , 262NLRB 4, 8 (1982), Jaybil Steel Products, 258 NLRB 1108,1195 (1981), Robin American Corp, 245 NLRB 822, 841(1979) Similarly, if any other card is not counted, forany reason, then notwithstanding the inclusion of thetwo cards of the alleged discriminatees, there would beno majorityWhile Michael Cutillo testified that when Solomongave him the card, Solomon told him that signature ofthe card would authorize the IAM to come into Horizonas "a representative" and that nothing was said about anelection, and while Michael Fazio testified that, when hesigned the card given to him by Tom Wessell from AlSolomon, nothing at all was said about the purpose ofthe card, there was no question that other employeesheard, from Solomon and Heinz, the word "election"prior to signing their respective cards(1)James Kirk testified that he received his card fromJim Quist who had been given the card by Heinz Kirktestified that Quist told him, when he gave him the card,that Heinz had asked Quist to give it to him, that it wasabout the Union, that it was to get someone from theUnion down to "talk about a union vote", that the cardshould be returned to Quist Kirk testified that he read it,signed it, and returned it to Quist(2)Tom Wessell testified that Heinz gave him theunion card on May 9 and he signed it 2 hours afterHeinz had given it to him, that he did not recall readingthe card before he signed it, and he signed it without dis-cussion with Heinz at the time he signed it Wessell keptthe card overnight and returned it on May 10 to anotheremployee whose name he did not recall He also testifiedthat It was possible that he did read it before signing it(3)James R Quist testified that when he signed thecard on May 9, 1983, Heinz had given it to him, that heread it, that he signed it at home, and that previouslyHeinz had told him that the employees needed 51 per-cent to have a union come down and talk to them andafter that there would be a voteSolomon testified that when he gave the cards to Cu-tubo and Quist, he told them that the cards would bemailed to Washington for representation by the Union,that a union representative would be in touch with them,told them to return the cards signed as soon as possibleand that an election would be "part of this"Heinz testified that on May 9 and 10, when he gavethe union cards to Cutillo and Quist, he asked them ifthey wanted to sign cards for the IAM which would getthem benefits and the cards were for the Union to "rep-resent us" and there would be an election "down theline" in 3 weeks or a monthDiscussions and ConclusionsA Violations of Section 8(a)(1) of the Act1 Coercive interrogation and unlawful threats to closedown the businessThe complaint (par 8(a)) alleges unlawful interroga-tion by President Ryan on May 11 and 13, 1983 Ryan'sinterrogation of Heinz on May 11 at 8 15 a m took placein Ryan's private office wherein Ryan opened the con-versation by saying that he "didn't know why he wastalking to [Heinz] because you're not going to be heremuch longer" He asked Heinz why everyone was soangry and what Heinz thought about unions There wasno legitimate reason for Ryan to call any employee intohis office to find out what the employee thought aboutunions This violated Section 8(a)(1) of the Act In thesame conversation (as alleged in par 8(b)), Ryan toldHeinz that "the first time a union organizer shows up,I'll close the doors•I'm stubborn enough and crazyenough to do it" This constituted an illegal threat toclose the business because of the advent of the Union,and violated Section 8(a)(1) of the Act Similarly, Ryan'sMay 13 inquiry of Fazio, alone in Ryan's office, concern-ing not only whether Fazio signed the union card andwho else signed cards, but whether Heinz and Solomonwere the union "instigators," also constitutes unlawfulcoercive interrogation in violation of Section 8(a)(1) asalleged Similarly, James Kirk, substantially corroborat-ing Fazio's testimony (that Ryan on May 13 told himthat he did not want the Union and would close thedoors if a union came in), testified that Ryan, on May 13said that unions were not in the employees' best interest,that he did not want "people telling him how to run hisbusiness", and that he would close the doors if a unioncame in Lastly when, in the week following May 13,Ryan asked Fazio and Kirk whether they were "on hisside about this union" and they told him that they were,this nevertheless constituted coercive and unlawful inter-rogation in violation of Section 8(a)(1) Joseph Ryan ad-mitted that on May 13 he asked the assembled employeesin his office who had signed union cards This too is al-leged to be unlawful interrogation of employees withinthe meaning of Section 8(a)(1) as alleged in paragraph8(c) of the complaint I so find See generally NLRB vLaredo Coca-Cola Bottling Co, 613 F 2d 1338 (5th Cir1980), cert denied 449 U S 889 (1980)In short, I find that, as alleged, Respondent violatedSection 8(a)(1), unlawfully interrogated employees abouttheir union activities, and about their signing union cardson May 11 and 13, and on the same dates sought to dis- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDcover whether employees Heinz and Solomon were theunion "instigators" and unlawfully threatened to closedown the business because of the advent of the Union asalleged in paragraph 8(b) of the consolidated complaint2 Implementation of new working conditions onMay 16Further, I find, as alleged in subparagraph 8(e) of theconsolidated complaint that on May 16, 1983, Respond-ent implemented new working conditions in violation ofSection 8(a)(1) of the Act There was no dispute that,commencing May 16, Respondent paid employees thesame amount of pay for working from 8 a m to 4 p m asit had paid them from 8 a m to 5 p m Thus, it gavethem an hour's extra straight-time pay It also, for thefirst time, pursuant to employees' complaints, institutedthe practice of giving them paystubs showing the break-down of what they were paid for and also, beginning atthat time, changed their working hours from 8 a m to 5p m to 8 a m to 4 p m with overtime being paid after 4p m rather than after 5 p m The only question is whatthe motivation was for these changes and improvementsRespondent's sole witness, Joseph Ryan, testified thatthere had been mention of changing these working con-ditions prior to this time Assuming, arguendo, that therehad been discussions of employee unhappiness and dis-gruntlement over such working conditions, as Ryan andLeonard Torto testified, there had never been a Re-spondent commitment to making any of these changesThe only intervening event that occurred was the adventof the Union and Joseph Ryan's solicitation from his em-ployees and from Leonard Torto as to what the employ-ees were grumbling about He discovered it was thequestion of their receiving proper overtime, being paidfor the lunchtime, and receiving paystubs He initiatedthese changes in their working conditions on the firstworking day after discharging Heinz (found unlawfulbelow), after unlawfully interrogating and threatening hisemployees because of the advent of the Union I find andconclude that, whether or not these changes had beendiscussed previously, they were not instituted pursuant toa decision made prior to Respondent's knowledge of itsemployes' union activities and were implemented onMay 16 because of the advent of the Union, to discour-age union support among employees, in violation of Sec-tion 8(a)(1) of the Act Arrow Elastic Corp, 230 NLRB110, 112 (1977), NLRB v Rich's of Plymouth, 578 F 2d880, 883 (1st Cir 1978)3 Ryan's May 23, 1983 threat of discharge toSolomonThe complaint (par 8(0) alleges that on May 23,President Ryan stated to his employees "that there wasno chance of you working here when this is over andwhen it is over, I'm going to clean house" I have cred-ited Solomon's testimony over Ryan's denial regardingSolomon's conversation" with Ryan at about 8 15 a m14 One week prior to this conversation, on May 13 Ryan similarlytold Leonard Torto, according to Torto's undefiled testimony that therewas a "cancer" growing on Respondent and that Ryan would "cut itout" As noted, the "cancer referred to the Unionon May 20, about the same time that he was signing andacknowledging the written warning for his failing to callin or report for work on Wednesday, May 18 At thistime, Ryan told him that he had "no future in the com-pany and when this is over (i e, when the union prob-lems are not present) I will clean house " Consistent withthe allegation, this testimony is an unlawful threat of dis-charge coming well after Respondent suspected that Sol-omon was an "instigator" for the Union Ryan's state-ment that Solomon had no future in the Company andthat Ryan would "clean house" is a clear implicationthat he would discharge or terminate Solomon I findthat this conduct, as alleged, violates Section 8(a)(1) ofthe Act as an unlawful threat Self Cycle Distributor Co,237 NLRB 75 (1978)B Violation of Section 8(a)(3) of the ActThe May 13, 1983 Discharge of Christopher HeinzParagraph 9(a) of the consolidated complaint allegesthe unlawful discharge of Christopher Heinz on May 13,1983 At the hearing, Ryan admitted that he was op-posed to the Union becoming representative of his unitemployees As noted above, he also admitted, that onMay 13, 1983, he interrogated his employees concerningwho had signed union cards I have found this admittedinquiry, made against a background of union animus, tobe unlawful coercive interrogation I have further found,above, that on May 11, 1 day after the distribution andsignature of the seven union membership applicationcards, he unlawfully interrogated Heinz regarding Heinz'feelings about the Union and about 6 p m on May 13asked employee Michael Fazio, in a private interroga-tion, whether Heinz and Solomon were the "union insti-gators" I have also found that on and after May 11, byother unlawful coercive interrogation, by threats ofclosedown and by his admission that he was against theUnion becoming the representative of his employees forpurposes of collective bargaining, Ryan committed unfairlabor practices and demonstrated union animus withregard to his employees' union activities In addition, Iconclude that, by his coercive interrogation of employeeFazio in the early evening of May 13 (around 6 p m)and prior to Heinz' discharge (between 7 and 7 30 p m),Ryan had confirmed" his earlier suspicion that Heinzand Solomon were "instigators" for the Union among hisemployees His questioning of Fazio had that explicitconfirmatory purpose The fact that Fazio falsely deniedknowledge as to who the instigators were does not de-tract from my conclusion that, by whatever means, onFazio's credited testimony, Ryan had already accuratelysingled out who, in this small, 12-man unit, the union"instigators" were among his employees The inferencei5 I conclude that prior to any alleged May 12 direction (and Ido not believe that such direction existed) by Ryan to Mary Turin' to fireHeinz on May 13, Ryan already knew that Heinz and Solomon wereunion Instigators His 6 pm,  May 13 Interrogation of Fazio was only subsequent corroboration In short, Ryan could not have reasonably put thequestion to Fazio if he did not already suspect or believe that Heinz andSolomon were the Instigators I find support for this conclusion in thatRyan, in the noon of May 13, had already threatened Torto that he mustcut out the [Union] cancer' growing among Respondent s employees HORIZON AIR SERVICES255of Ryan's knowledge is manifest St John's ConstructionCorp, 258 NLRB 471, 480 (1981) With such a concur-rent show of union animus and unfair labor practices,considering the timing of the Heinz discharge on May13, 4 days after the first distribution of union cards andRespondent's knowledge of who the "union instigators"were among its employees (Heinz and Solomon), I con-clude that the General Counsel proved a strong primafacie case This prima facie case was strengthened by thefact that (1) Respondent admittedly failed to give Heinz,who requested a reason, a reason for the discharge at thetime of the discharge and referred him to Respondent'sattorney The Board rule is that the failure to give areason for the discharge in the face of a prima facie casenot only tends to undermine the strength of a "defense"first advanced at the hearing, but constitutes further evi-dence in support of an inference of illegality Moreover(2) the reasons advanced by Respondent at the hearingfor the discharge of Heinz (poor work performance and"disruptive" attitude) are not at all supported withregard to his poor work performance The credited evi-dence is that Ryan repeatedly praised Heinz' perform-ance While it is true that Heinz' "attitude" included hisrepeated complaints about the performance of Respond-ent's vice president, Mary Turilli (albeit, according toHeinz' uncontradicted testimony, these complaints onlyresulted from questions by Ryan concerning problemsthat Heinz was having in his work), there is no contra-diction of Heinz' testimony that Ryan repeatedly praisedthe quality of his work and complimented him on thefact that he was not a "complainer" Furthermore, ifHeinz' continuous poor attitude and performance result-ed in a May 11 decision to discharge Heinz, why was hekept in employment for 2 days and discharged withoutwarning Moreover, Ryan admitted that Heinz' last com-plaint against Turilli was in April (Tr 402) Why dis-charge him 2 weeks later?In sum, Respondent failed to give a reason for the dis-charge when it could have, and when, at the hearing, itdid come up with reasons for the discharge, at least oneof them (poor work performance) was unsubstantiated,and disruptive "attitude," apart from being ambiguous,related only to two complaints by Heinz against Turilli(Tr 402), the second of which was at least 2 weeksbefore discharge These complaints, at least in part, weresolicited by Ryan himself on the credited evidence Ifind that even if Ryan was vexed by Heinz' complaintsagainst Turin', these complaints resulted in no immediatediscipline There is no reason for the delay in disciplineand the facts supporting Respondent's reasons were notsufficient, in my judgment, to constitute anything morethan a contrived pretext conjured up by Ryan to explainan otherwise clearly unlawful discharge in the face of aprima facie case which can only be characterized as"strong "16Last, it should be noted that Mary Turilli did not testi-fy in this proceeding Her failure to testify, therefore,caused a failure to corroborate Ryan's statement that hedecided on Wednesday, May 11, that he intended to ter-16 I conclude that a motivating factor' in Heinz' discharge was hisunion activity Wright Line, 251 NLRB 1083 (1980)=ate Heinz While it is true that Turilli told Heinz at11 45 a m on May 13 that he should stop in to see Ryanbefore he left work that night, there is no proof whatTunlli had in mind in telling him to see Ryan or wheth-er, in particular, it had anything to do with Heinz' dis-charge Even assuming, however, that it did have some-thing to do with Heinz' discharge, there _is no easilyavailable corroboration from Turilli that Ryan toldt herthat he made up his mind on May 11 to discharge,HeinzAll it proves, on this record, is that Ryan's wish to seeHeinz occurred before Ryan, in his private interrogationof Fazio at 6 p m, inquired of Fazio to confirm thatHeinz and Solomon were the "union instigators" Whatthe Fazio testimony indicates is that no later than anhour prior to the discharge, Ryan identified Heinz andSolomon as the "union instigators" Just how far prior tohis May 13 noon conversation with Torto, when hethreatened to cut out the union "cancer," is not clearfrom the record and is not dispositive What is clear isthat early in the morning of May 11, he had already un-lawfully interrogated and threatened Heinz concerningHeinz' sympathies with unionsIn the face of this strong prima facie case and Re-spondent's failure to prove, by a preponderance of credi-ble evidence, a defense (or by its creation of a pretext asa defense), I conclude that the General Counsel hasproved by a preponderance of the evidence that Re-spondent, on May 13, 1983, discharged ChristopherHeinz in violation of Section 8(a)(1) and (3) of theAct 17 NLRB v Transportation Mgt Corp, 462 U S 393(1983), Wright Line, supra, Limestone Apparel Corp, 255NLRB 722 (1981)C Violations of Section 8(a)(3) with Respect to theEmployment of Albert SolomonWith regard to Albert Solomon, the complaint alleges(pars 9(b) through (e)) that Respondent, on May 17,1983, unlawfully reduced Solomon's working hours,eliminating overtime, on May 19 issued him an unlawfulwritten warning, on May 19, 20, 23, and 24, 1983, re-fused to permit him to work, and on May 26, unlawfullydischarged himAs above noted, Respondent, in violation of Section8(a)(1) and (3) of the Act, threatened to change and didchange Solomon's working hours from 8 a m to 5 p mas a driver to 11 p m to 7 a m as a warehouseman inorder to segregate him as an employee and to keep himaway from other unit employees because of Solomon'sactivities on behalf of the Union That Ryan thereafterchanged his mind after consulting counsel does not con-stitute legal disavowal or vitiate the coercive action17 Respondent did not take the position that Heinz had ever given uphis employment with Respondent Indeed, the evidence showed thatwhile Respondent repeatedly suggested that if Heinz were dissatisfiedwith his job, he would seek another Job and that Respondent was willingto help him do so, but Heinz remained an employee Heinz credited testimony is that he received, on several occasions, within 3 to 4 weeks of hisdischarge, praise from Ryan concerning the quality of Heinz' performance In short, the motivating force behind the sudden, unexplained May13 discharge was Heinz' being a union instigator' rather than any Ryanirritation flowing from Heinz' bad attitude resulting from his two complaints to Ryan concerning Tunlh's performance 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst Solomon in violation of Section 8(a)(1) and (3) bythe original action. Passavant Memorial Hospital, 237NLRB 138 (1978). Ryan's subsequent unlawful conduct(the May 26 Solomon discharge) is dispositive of any at-tempted repudiation.The credited Solomon testimony shows that on May16, in the telephone call with Ryan, Ryan said that hehad already spoken to his lawyer and that Solomoncould return to his old job but that it would be from 8a.m. to 4 p.m. with no overtime. Solomon credibly testi-fied that prior to this time he worked overtime hours andwas paid for them. Thereafter, he was to be paid only onan 8-hour-per-day basis.At the hearing, it was stipulated that Cut'llo, in theperiod subsequent to May 17, 1983, worked considerableovertime. Thus, for the week ending May 17, Cutilloworked 17-1/2 hours overtime and, more particularly, inthe week ending May 24, he worked 14-1/2 hours over-time, the week of May 31, 11 hours overtime, and heworked overtime in each and every week between May31 and September 6, 1983. The paychecks given toAlbert Solomon dated May 26, 1983 (G.C. Exh. 9), andtheir accompanying paystubs, consistent with Ryan's ex-planation at the hearing, show that he was paid thismoney as both regular pay and severance pay. In thefirst check in the gross sum of $265, the stub shows itwas his regular pay for the week ending May 26, there isno notation for the payment of overtime and only a nota-tion of regular pay week. There was also a notation of40 regular hours with a blank showing in the place forovertime hours. Since Cutillo credibly testified, withoutcontradiction, that on and after the time of Solomon'snot working, he did Solomon's work, it would appearthat Respondent, consistent with Solomon's credited tes-timony of what Ryan said to him on May 16, refused topermit him to work overtime or to pay him overtime.Whether the overtime hours that Solomon would haveworked would have been the same as, greater than, orless than the overtime hours Cutillo actually worked, onthis record, are matters for future backpay proceedings ifthe issue is contested. There is no doubt, on this record,that Respondent, consistent with Ryan's unlawful threat,eliminated paying Solomon any overtime which was thepast practice. I find that in doing so, Respondent, as al-leged in paragraph 9(b) of the complaint, thereby violat-ed Section 8(a)(3) and (1) of the Act.With regard to the written warning, the evidenceshowed that it occurred on May 20, 1983, rather than asalleged, May 19, 1983. Consistent with the stipulation ofthe parties, Ryan admitted that this had been the firstwritten reprimand ever issued by Respondent in its morethan 4 years of existence. While in the past, there hadbeen verbal reprimands, Ryan testified that he issued Sol-omon a written reprimand only after consulting his attor-ney.Consultation with the attorney, of course, does notprovide an immunity blanket for Respondent's actions.Rather, it is admitted that this was the first written repri-mand ever given to any employee. While it is unneces-sary to answer the question whether Solomon's less thanadequate efforts to contact Respondent in his failing toeither call in or appear for work on May 18 rated a rep-rimand, there is no question that the inauguration of awritten reprimand system constituted a new disciplinarytactic by Respondent. The question remains as to themotive for this newly implemented disciplinary action.Ryan gave the answer. He said that he inaugurated theuse of a written reprimand against Solomon because hewas faced with not merely personnel problems but new"parameters" of problems. He admitted that the new"parameters" of problems were the advent of the Unionamong his employees. The inauguration of a new, andperhaps more serious, reprimand system and its imple-mentation against his employees based on the advent ofthe Union, on Ryan's own admission, as alleged, clearlyviolates Section 8(a)(3) and (1) of the Act. I so find.Paragraph 9(d) alleges that on certain dates in May1983, Respondent refused unlawfully to employ AlbertSolomon at its Boston facility.As noted above, on May 14, 1983, Respondent threat-ened to segregate Solomon from its other unit employeesbecause of his union activities, a violation of Section8(a)(1) of the Act. Ryan admitted that on the days hesent Solomon home (actually May 20, 23, 24, and 25) hedid so by falsely telling Solomon that there was no workfor him. According to Ryan, his actual motive was hisfear for Solomon's physical safety and because Solo-mon's continued presence among coemployees made thesituation "volatile." Ryan nevertheless admitted thatthere had been no physical threats to, much less actionsagainst, Solomon's safety. In addition, I find that Ryan'sattempt to segregate Solomon by changing his job andisolating him in a warehouse on a night shift when hemight be successfully attacked shows the incredibility ofRespondent's defense that it was concern for Solomon'ssafety that caused his being (a) segregated at night in thewarehouse and (b) sent home each day, asserting therewas no work. Again, there had been no threats fromanyone concerning Solomon and his physical safety. Atbest, Ryan could only testify that the employees (Ber-geron and Everton) did not like him. This is not a reasonto send an employee home and to prevent him fromworking. The motive for this is clearly, as Solomon'sMay 14 attempt to segregate him implied, Solomon'sunion activities In passing, it should be noted thatRyan's attempt and desire to segregate Solomon on May14 came only 1 day after Solomon and Heinz had beenidentified as "union instigators" in the private interroga-tion of Michael Fazio. I conclude that, as alleged, onMay 20, 23, 24, and 25, Respondent refused to permitSolomon to work because of his union activities, whichaction violated Section 8(a)(3) and (1) of the Act.Last, the complaint alleges that on May 26, 1983, Re-spondent, in violation of Section 8(a)(3) and (1) of theAct, unlawfully discharged Solomon. As with Heinz,Ryan, in his May 13 unlawful interrogation of employeeMichael Fazio, confirmed Solomon to be a "union insti-gator." On May 14, in violation of Section 8(a)(1) of theAct, Ryan attempted to segregate Solomon by isolatingfrom other employees as a warehouseman on the nightshift In further violation of Section 8(a)(1) and (3) of theAct, it issued him a written warning on May 20 and re-fused to permit him to work although there was work HORIZON AIR SERVICES257available for him commencing May 20 It discharged himon May 26 In view of the timing, Respondent's animus,Respondent's unlawful acts generally, and Respondent'sidentification of Solomon as a union instigator and subse-quent unlawful acts directed against Solomon and Heinzin particular, I conclude that the General Counselproved a strong prima facie case regarding the May 26discharge of Albert SolomonRespondent's defense, composed as early as the day ofhis discharge (May 26, 1983, G C Exh 2), is that the de-cision to discharge him was based solely on Respondent'sdecision to "phase out that portion of our business serv-iced by the vans" Notwithstanding that Respondent'sbusiness tends more and more to use heavier trucking, in-cluding tractor-trailer trucks, there is no question that atthe time of the Solomon discharge, allegedly because ofthe abandonment or the "phasing out" of the use of vans,Respondent kept in employment a less senior employee,Michael Cutillo, who testified credibly and without con-tradiction that he took over and continued Solomon'svan driving functions Respondent's declared reason fordischarging Solomon ("phasing out" van operation) isalso in direct contradiction to the stipulation that Re-spondent continued its van operation after May 26 Thus,I conclude that the reason advanced as a defense by Re-spondent is false In addition, Cutillo worked many over-time hours in performing his van function, and Respond-ent used sometimes two vans after Solomon's dischargein effectuating Respondent's business activitiesNowhere in Respondent's written contemporaneousreason for the termination of Solomon (phasing out ofvans) is there another reason suggested At the hearing,however, Respondent for the first time voiced a furtherreason for the discharge, its fears for the physical safetyof Albert Solomon Ryan admitted that there had neverbeen a threat by any person or any employee concerningthe physical well-being of Solomon I therefore concludethat the new reason of "physical well-being" was as un-supported as the previous written reason Moreover, ifSolomon's physical well-being caused Ryan to send himhome and not permit him to work, and to discharge him,there was no reason why Ryan would isolate him in thewarehouse on a night shift where anyone who was vio-lently disposed against him could more easily get at himIn short, the written reason advanced by Respondent onMay 26 for Solomon's discharge (the phasing out ofvans) and the testimonial reason first advanced at thehearing by Ryan were not supported by any evidence onthe record Thus, in the face of the General Counsel'sstrong prima facie case, Respondent's defenses on its dis-criminating actions against Solomon were either un-proved in toto or pretextual Neither of these cases(Heinz and Solomon) is an actual "mixed motive" caseRather, in the face of the General Counsel's strong primafacie cases wherein the General Counsel proved that itwas Heinz' and Solomon's union activities being the sub-stantial if not the sole motivating factor for their dis-charges and for Respondent's other unlawful conductagainst them, Respondent failed to credibly rebut thattestimony with palpable defenses In short, Respondentdid not support its burden to show that it would havetaken the same action against Heinz and Solomon re-gardless of their engaging in protected conduct SeeWright Line, 251 NLRB 1083 (1980), NLRB v Transpor-tation Management Corp, 462 U S 393 (1983) I find andconclude that Respondent failed to show by any credibleevidence, much less than by a preponderance, that itwould have taken its actions against Heinz and Solomonfor any of the reasons advanced by RespondentI therefore conclude that on May 26, 1983, in violationof Section 8(a)(3) of the Act, Respondent unlawfully dis-charged Albert SolomonD Violation of Section 8(a)(5) of the Act1 Refusal to bargain, union majority in anappropriate unit(a)The unit has been stipulated as appropriate for pur-poses of Section 9(b) of the Act(b)The record, without contradiction, shows that onMay 9 and 10, 7 of the 12 unit employees signed "single-purpose" cards for the Union This is prima facie proofof a unit majority, as of May 11, 1983, designating theUnion as bargaining representative Respondent receivedthe Union's June 9 request for recognition on June 14,1983(c)Respondent's essential defense is that at least threecards were signed for the purpose of having an electionrather than to designate the Union as the employees' col-lective-bargaining representative, and that these threecards should not be counted for card-majority purposes(d)All 7 of the 12 employees (except Wessell) signingthese cards testified that they signed them after readingthem On the admissions of both Heinz and Solomon,and putting aside Cutillo and Fazio (who signed thecards without anyone mentioning the word election),Heinz and Solomon testified that they mentioned tocoemployees that the signing of the cards would bring aunion agent among them to explain the Union and thatthere would be an election "somewhere along the line"The Board rule under the Cumberland Shoe Doctrine,144 NLRB 1268 (1963), enfd 351 F 2d 917 (6th Cir1963), as approved by the Supreme Court in NLRB vassel Packing Co, 395 U S 575, 608 (1969), (expresslyadopting the Cumberland rule), is that single-purposecards will be counted toward establishing a majority ofunion support unless it is proved that the employee wastold that his card was to be used solely for the purpose ofobtaining an election The Board and courts have contin-ued to enforce that strict rule, e g, NLRB v KeystonePretzel Bakery, 696 F 2d 257 (3d Cir 1982) Although theSupreme Court in Gissel warned that the Board not give"mechanical application" to the Cumberland rule, LeviStrauss case, 172 NLRB 732 (1968), enfd 441 F 2d 1027(D C Cir 1970), there is no suggestion here that any ofthe solicitors of the cards, including Quist, Heinz, andSolomon, ever told any of the signers that the cardswould be only for an election In particular, here, as inPhoto Drive Up, 267 NLRB 329 (1983) and cases citedtherein, the fact that the solicitor stated to the card sign-ers that the cards would be used to get an electioncannot be construed as misrepresenting the purpose ofthe card as unambiguously stated thereon Since none of 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe card solicitors urged the signers to disregard "single-purpose" card language or suggested that these single-purpose cards would be used only to secure an election,but that the cards would get a union official to addressthem and that there would be an election, does not un-dermine the face of these cards which states that the pur-pose was to secure the IAM as the collective-bargainingrepresentative of the unit employees The cards, there-fore, should be counted as demonstrating that a unit ma-jority wanted union representation for collective-bargain-ing purposes 18I find on the basis of the above evidence that, at allmaterial times from May 11 through at least June 14,when Respondent received the union demand for recog-nition and bargaining, the Union represented a majorityof the Respondent's employees in an appropriate unit Inso concluding, I include the cards of Heinz (dischargedMay 13) and Solomon (discharged May 26) because, as18 To oppose the General Counsel's proof that the cards show major'ty status in the unit, Respondent essentially attacks the weight to be accorded to three cards(1)Respondent notes that Wessell testified he had no recollection ofhaving read the card before signing It and that the card solicitor, Heinz,said that signing the cards ' would get a union representative to talk tothe employees and would get us a vote " Yet Wessell also testified thathe knew it was a union card he was signing and that it was "possible"(Tr 170) that he did read the card before signing it I observed that Wessell was a highly perceptive and careful witness I credit his latter recollection and find that he did read the card before signing it The Boardhas explicitly held, that a card be counted notwithstanding that the solicitor told the signer that the card was to get a Union representative tocome down and talk to the employees" and that "signing the card did notmean the signer was joining the Union " Dresser Industries, 248 NLRB33, 36 (1980) (card of S D Lindsay), enfd 654 F 2d 944 (4th Cir 1981),Photo Drive Up, 267 NLRB 329, 364 (1983) ( the fact that the solicitorstated that the cards would be used to get an election cannot be construed as misrepresenting the purpose of the card as unambiguouslystated thereon") Under the above-cited authority interpreting NLRB vGissel Packing Co, 395 U S 575 (1969), Wessell's card should be countedfor majority purposes In this regard, I am also mindful of the Board sspecific admonition to its judges, on this very point, to count such a card(signed after being told it would secure a vote ) and the enforcingcourt s specific emphasis that the card be counted except where it can besaid that the solicitor states that the only purpose is to secure an electionCompare Hach:tier Mfg Co , 243 NLRB 927 (1979), enfd per curiam inNLRB v Hitch:tier Mfg Co, 634 F 2d 1110 (8th Cir 1980) In the face ofsuch emphatic Board and court determinations, under the Gissel rule, Iam constrained to reject Respondent s argument (R Br, pp 7-10) that,to count these cards would fly in the face of the Gissel Packing and LeviStrauss (172 NLRB 57 (1968)) warnings against magic words" and mechanical application of the Cumberland Shoe Corp, 144 NLRB 1286(1963) rule(2)Quist was given his union card by Heinz Quist read the card beforesigning It He testified that Heinz told him that "they" needed "51 percent or better to have a vote, and a Union representative will come downand talk to us about the Union And after such time, we'd have a voteWhen Quist was pressed by the General Counsel whether he understoodthe card, he admitted that he knew the card said "I want it' (i e, theUnion), but it was his "impression" that it was 'to get a vote" (Tr 177)The Supreme Court, in Giza Packing, warns against relying on this typeof employee testimony of subjective motivation in his signing a unioncard when he, as here, is testifying in the presence of his employer who,as here, has threatened, and taken, repnsals against union supporters Onthe basis of the above precedents, Quist s card should be counted(3)Last, Kirk testified that Quist gave him the union card, that he readit and fully understood it at the time he signed the card (Tr 166), andthat Quist told him that the card was to get an election, and we d havea Union representative come to talk to us about it" (Tr 165) On thebasis of the above precedents, and specifically in the absence of evidencesuggesting that Quist told him the card was only for an election, I shallcount the cardunlawfully discharged employees who were card signers,they too must be considered as part of a majority Seegenerally Photo Drive Up, 267 NLRB 329 (1983), (EllenStarbird's card), Robin American Corp, 245 NLRB 822,841 (1979)Respondent admits the lawfulness and the appropriate-ness of the unit, I have found that at all material times onand after May 10, 1983, the Union represented a majorityof Respondent's employees in that unit, on June 14, Re-spondent received the Union's request for recognition,and Respondent admits that at all times thereafter it hasrefused to bargain with the Union Having found, con-trary to Respondent's arguments, that the membershipauthorization cards of a majority (i e, 7) of unit employ-ees demonstrate that an uncoerced majority of the 12employees designated the Union as the collective-bar-gaining representative, I conclude that Respondent's re-fusal to recognize and bargain with the Union, on theUnion's request of June 9, received June 14, violates Sec-tion 8(a)(5) of the Act2 Bargaining order as remedyAs noted in Photo Drive Up, supra, the Supreme Courthas held that an employer has a right to a Board electionso long as he does not undermine the election processSummer & Co v NLRB, 419 U S 301 (1974) In NLRBv Gissel Packing Co, 395 U S 575 (1969), the SupremeCourt approved the Board's use of a bargaining order toremedy an employer's independent Section 8(a)(1) and(3) violations which so undermined a union's majoritystatus that they fatally impeded the holding of a fair elec-tion In Gissel, the issuance of bargaining orders by theBoard was found to be appropriate in two situations thefirst involves unfair labor practices which are so "outra-geous" and "pervasive" that traditional remedies, includ-ing an election, cannot eliminate their coercive effectThe second, described in Gissel, supra at 614-615 iswhere the unfair labor practices are less pervasive butnonetheless still have the tendency to undermine majori-ty strength and impede the election processes The courtfurther stated thatIf the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair elec-tion by the use of traditional remedies, thoughpresent, is slight, and that employees' sentimentsonce expressed through cards would, on balance, bebetter protected by a bargaining order, then such anorder should issueRespondent's unfair labor practices have been wide-spread, charged with animus, and designed to eliminateunion organization among unit employees It is vain toplace Respondent's conduct in either Gissel category Itis enough that in the presence of unlawful actions by anemployer during an organizational campaign such asthreats to close down, threats of discharge, changes inworking conditions, and unlawful discharges themselves,a bargaining order has been found particularly appropri-ate because of these "hallmark" violations NLRB v Ja-maica Towing, 632 F 2d 208 (1980) Where, as here, Re-spondent has unlawfully discharged the leading union HORIZON AIR SERVICES259proponents, the appropriateness of a bargaining order iseven clearer Hitchiner Mfg Co, 243 NLRB 927, 928(1979) 19In the instant case, the presence of the aforementioned"hallmark" violations is widespread Not only did Ryan,Respondent's highest official, Ohio New & Rebuilt Parts,267 NLRB 420 (1983), threaten to close down the plantin his May 13 outburst to gathered employees, but intheir very midst, discharged Heinz whom they and Ryanknew to be one of the two "union instigators," andthereafter, 2 weeks later, after an illegal, abortive attemptat isolating him, discharged Solomon on false groundsOn this record, I conclude that these discharges, threats,interrogations, etc made to employees in a small unitcannot escape employee memory in a Board electionGeneral Stencils, 195 NLRB 1109, 1110 (1972) Hence, aBoard election may not reflect uncoerced employee con-victions Other evidence strongly supports this conclu-sion Michael Fazio and James Kirk, both card signers,testified that in the week following Ryan's unlawfulthreats, interrogations and the discharge of Heinz onMay 13, Ryan asked them, individually, whether hecould "count on them" and whether they were on "myside" against the Union Both of them, on this record,answered "yes" Since there were only seven cardssigned in a total unit of 12 employees, it is apparent thatif the election were held with the same employees in theunit, these two of the seven card signers, on this record,might have defected from the Union In addition, uponmy observation of the sophisticated Tom Wessell, and es-pecially his testimony that he could not recall whetherhe read the card before signing it, testimony which Ihave rejected as incredible, I would conclude that even athird employee who signed a card might have changedhis mind I lay the evidence of these possible defectionsat the feet of Ryan's unfair labor practices and I con-clude, therefore, that there is substantial evidence thatRyan has been successful in his attempt to break theback of union support In such a situation, the holding ofan election would be futile On this further ground, Iwould recommend to the Board that a bargaining orderbe issuedIV THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActAs the unfair labor practices committed by Respond-ent are serious and go to the very heart of the Act, Ishall recommend that it cease and desist therefrom and inany other manner from interfering with, restraining, andcoercing its employees in the exercise of the rights guar-anteed to them in Section 7 of the Act 20Having found that Respondent unlawfully dischargedChristopher Heinz and Albert Solomon, it is recom-mended that Respondent offer each of them immediateand full reinstatement to their former positions, or if said19 Huchiner at p 928 "We doubt that the lesson of the [discharges]will be soon forgotten by the employees"20 Hickmott Foods, 242 NLRB 1357 (1979)positions no longer exist, to substantially equivalent posi-tions, without loss of seniority or other benefits, dis-charging any employee hired in their stead, if necessary,and make each of them whole for any loss of pay result-ing from the discrimination against them21 by paymentto each of them of a sum of money equal to the amountwhich each would normally have earned as wages fromthe date of their respective discharges to the date of abona fide offer of reinstatement, less net interim earningsThe backpay due under the terms of the recommmendedOrder shall be computed in the manner prescribed by theBoard in F W Woolworth Co, 90 NLRB 289 (1950),with interest as described in Florida Steel Corp, 231NLRB 651 (1977) 22 In view of Respondent's extensiveand pervasive unfair labor practices which were calculat-ed to destroy, and may have destroyed, Union's previousmajority status, and since I am persuaded that the appli-cation of traditional remedies, including a direction for aBoard-conducted election, cannot eliminate the lingeringand restraining effects thereof, I shall recommend the is-suance of a bargaining orderRespondent received the Union's June 9, 1983 requestfor recognition on June 14 and Respondent admittedlyrefused to bargain after that date I shall therefore rec-ommend to the Board that the Respondent's bargainingobligation commence from June 14, 1983, coextensivewith the formal Section 8(a)(5) violation since it appearsthat, and I assume, all of Respondent's statutory viola-tions occurring prior to that date have been alleged bythe General Counsel and remedied by my recommendedOrder Ferland Mgt Co, 233 NLRB 467 (1977), TradingPort, Inc , 219 NLRB 298 (1975) See Peaker Run CoalCo, 228 NLRB 93, 95 (1977) Respondent having admit-tedly rejected the Union's June 9 request to bargain, Ishall not order the Union again to request bargaining butwill oblige Respondent to immediately notify the Unionof Respondent's willingness to recognize and bargainCONCLUSIONS OF LAW1 Respondent, Horizon Air Services, Inc , is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act2 International Association of Machinists and Aero-space Workers, AFL-CIO (the Union) is a labor organi-zation within the meaning of Section 2(5) of the Act3 Respondent, commencing May 11, 1983, has inter-fered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of theAct, and is thereby engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act and has thus en-gaged in unfair labor practices which have a close, inti-mate and substantial relationship to trade, traffic, andcommerce among the several states, tending to lead to" To the extent that Solomon was not fully paid for the days onwhich Respondent unlawfully prevented him from working (May 20,1983, et seq ), he should be made whole Similarly, Respondent's priorunlawful refusal to permit Solomon to work overtime must be rectifiedby calculating how many overtime hours he would have worked andbeen paid for post May 14 had Respondent not unlawfully discriminatedagainst him22 See generally Isis Plumbing Co, 138 NLRB 716 (1962) 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor disputes burdening and obstructing commerce andthe free flow thereof by:(a)Coercively interrogating employees regarding theirown and other employees' union activities and sympa-thies and their execution of union membership authoriza-tion cards.(b)Threatening its employees with discharge and plantclosure if they engage in union activities or supportedthe Union, or if the Union became their collective-bar-gaining representative.4.By discharging, on May 13 and May 26, its employ-ees, Christopher Heinz and Albert Solomon because oftheir union activities and refusing to reinstate them, Re-spondent has unlawfully discriminated against employeesand has thereby engaged in unfair labor practices in vio-lation of Section 8(a)(3) and (1) of the Act.5.By on and after May 16, 1983 implementing newworking conditions among its employees, isolating anemployee from coemployees, granting employees over-time after 8 hours rather than after 9 hours, changingtheir working hours, and instituting the issuance of pays-tubs, for the purpose of discouraging support for andmembership in the Union, Respondent has unlawfullydiscriminated in the terms and conditions of employmentof its employees, thereby violating Section 8(a)(3) and (1)of the Act.6.By issuing a May 20 written warning to and reduc-ing the working hours of Albert Solomon prior to hisbeing unlawfully discharged, for the purpose of discour-aging his support of the Union, Respondent unlawfullydiscriminated against him, thereby violating Section8(a)(3) and (1) of the Act.7.All full-time and regular part-time warehousemen,drivers and warehousemen-drivers employed by Re-spondent at its Logan Airport, East Boston, Massachu-setts location, but excluding all office clerical employees,professional employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.8.Since May 10, 1983, the Union has been and is theexclusive collective-bargaining representative of all em-ployees employed in the above appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.9.By refusing on and after June 14, 1983, to recognizeand bargain with the Union as the collective-bargainingrepresentative of the employees in the above appropriateunit, Respondent has violated Section 8(a)(5) and (1) ofthe Act.10.The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2323 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe Respondent, Horizon Air Services, Inc., Boston,Massachusetts, its officers, agents, successors, assigns,shallI Cease and desist from(a)Coercively interrogating its employees regardingtheir own and other employees' union activities and sym-pathies including whether any such employees have exe-cuted membership authorization cards for the Union orany other labor organization.(b)Threatening its employees with discharge, plantclosure, loss of benefits, or any other retaliation, if theyengage in union activities, become union members orsupport the Union or any other labor organization.(c)Threatening to change or changing the workhours, place of work, or other terms and conditions ofemployment of employees because they engage in unionactivities.(d)Discouraging membership or support for Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO or for any other labor organization by initiat-ing a written reprimand system, discharging employees,granting benefits and changes in terms and conditions ofemployment, or otherwise unlawfully discriminatingagainst them in their wages, hours or other terms andconditions of employment(e)Refusing to recognize and, upon request, to bargainwith International Association of Machinists and Aero-space Workers, AFL-CIO as the exclusive collective-bargaining representative of its employees in the follow-ing appropriate unit:All full-time and regular part-time warehousemen,drivers and warehousemen-drivers employed by Re-spondent at its Logan Airport, East Boston, Massa-chusetts location, but excluding all office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.(0 In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the Act2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Christopher Heinz and Albert Solomon, andeach of them, immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, discharging, if necessary, anyreplacements, without prejudice to their seniority orother rights and privileges previously enjoyed.(b)Make Christopher Heinz and Albert Solomon, andeach of them, whole for any loss of pay suffered by eachof them by reason of Respondent's unlawful discrimina-tion against them found herein, in the manner describedin the section herein entitled "The Remedy."(c)Expunge from the files of Christopher Heinz andAlbert Solomon any reference to their respective unlaw-ful discharges of May 13 and 26, 1983, and any referenceto the May 20, 1983 written warning to Solomon, andnotify each of them, in writing that this has been doneand that evidence of these unlawful acts against them HORIZON AIR SERVICES261will not be used as a basis for future personnel actionsagainst either of them(d)Forthwith notify the Union of Respondent's will-ingness to immediately recognize and bargain in goodfaith with the Union, effective June 14, 1983, as the ex-clusive collective-bargaining representative of its em-ployees in the appropriate bargaining unit set forthabove, with respect to rates of pay, wages, hours, andother terms and conditions of employment and, if an un-derstanding is reached, embody such understanding in awritten, signed agreement, and specify reasonable timesand places where Respondent will engage in such bar-gaining(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order and the terms and conditions of em-ployment of employees as of May 13, 1983, and thereaf-ter(f)Post at its Logan Airport, East Boston, Massachu-setts facilities copies of the attached notice marked "Ap-pendix "24 Copies of the notice, on forms provided bythe Regional Director for Region 1, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other materialIn view of the above disposition wherein I have foundthat a Board-conducted election can no longer be expect-ed to reasonably reflect the uncoerced desire of the unitemployees, and having recommended that the Boardtherefore issue a bargaining Order to remedy both Re-spondent's violation of Section 8(a)(5) of the Act andother unfair labor practices, IT IS FURTHER ORDERED thatthe Union's petition for certification in Case 1-RC-17932be dismissed24 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the Natonal Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT do anything that interferes with, re-strains or coerces you with respect to these rights Morespecifically,WE WILL NOT coercively interrogate you regardingyour own or other employees' union activities or sympa-thies or whether any of you have executed union mem-bership application cardsWE WILL NOT threaten you with discharge, plant clo-sure or changes in your working conditions or wages ifyou engage in union activities or support the unionWE WILL NOT discriminate against you by dischargingyou, issuing written warnings, or changing your wages,hours or other terms and conditions of employment be-cause you are members of the Union or because you sup-port the Union in order that we discourage you fromsupporting the UnionWE WILL NOT in any other manner interfere with, re-strain or coerce you in the exercise of your rights guar-anteed by Section 7 of the National Labor Relations ActWE WILL NOT refuse to recognize and bargain withInternational Association of Machinists and AerospaceWorkers, AFL-CIO as your collective-bargaining repre-sentativeWE WILL offer Christopher Heinz and Albert Solomonimmediate and full reinstatement to their former jobs, orif those jobs no longer exist, to substantially equivalentpositions, discharging, if necessary, any replacements,without prejudice to their respective seniority and anyother rights or privileges previously enjoyed, and WEWILL make each of them whole for any loss of earningsor other benefits resulting from our discriminatory con-duct against them, plus interestWE WILL rescind and expunge from our personnel andother records any reference to the discharges of Christo-pher Heinz and Albert Solomon, respectively, on May13 and 26, 1983, and all reference to any wntten warningof May 20, 1983, issued to Albert Solomon, and notifyeach of them, in writing, that this has been done and thatevidence of these unlawful acts against them will not beused as a basis for future personnel actions against themWE WILL, forthwith notify the Union of our immedi-ate willingness to recognize and bargain collectivelywith the Union as your exclusive representative, whichbargaining will be retroactive to June 14, 1983, in the ap-propriate bargaining unit as followsAll full-time and regular part-time warehousemen,drivers and warehousemen-drivers employed by usat our Logan Airport, East Boston, Massachusettslocation, but excluding all office clerical employees,professional employees, guards and supervisors asdefined in the National Labor Relations ActHORIZON AIR SERVICES, INC